DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 27 April 2022. In view of this communication, claims 1-9 are now pending in the application, with claims 1-4 and 6-9 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 4/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the aforementioned reply (“Remarks”), the Applicant’s Agent indicated that the Applicant chose to elect species I, indicating that Species I contained claims 1-9. However, in the Examiner’s Restriction Requirement (15 February 2022), it was indicated that Species I was directed to the embodiment of figures 4 and 5, which show a retractable protective sleeve with a single compressive spring. Claims 1-4 and 9 are directed not to a retractable protective sleeve with a single compressive sleeve; rather, they are directed to a retractable protective sleeve with two compression springs. Claims 6-7 are directed to a retractable protective sleeve without any compression springs. Therefore, claims 1-4 and 6-9 are not included in Species I and are withdrawn from further consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hirose et al. (US 2017/0117729 A1), hereinafter referred to as Hirose et al.
Regarding claim 5, Hirose et al. teaches a cable for charging electronic devices, comprising: 
A cable in electronic communication with a connector (140) for interfacing with a mobile device (100) (Hirose et al. paragraph 54: the connection portion includes a male type connection plug 140 to be connected to a female type connection plug of the electronic device 100; paragraphs 100 and 101: the cables inherent in the design of the protector are omitted from the drawings for clarity)
A slidable protective sleeve (142) attached to the cable, wherein the protective sleeve has a retracted position and an extended position, wherein the protective sleeve encompasses the connector (140) in the extended position, and wherein the connector (140) is exposed when the protective sleeve is in its retracted position; and (Hirose et al. paragraph 54: a cover 142 surrounds the connection plug 140; paragraph 64: the cover 142 is pushed down so that the connection plug 140 can be inserted into the electronic device 100)
A single spring (206), affixed to protective sleeve’s bottom (208a), for biasing the protective sleeve to an extended position (paragraph 68: spring 206 is attached to the bottom 208a of the cover)
Claim 5 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tan et al. (US 5,167,516 A), hereinafter referred to as Tan et al.
Regarding claim 5, Tan et al. teaches a cable for charging electronic devices, comprising: 
A cable in electronic communication with a connector (P) for interfacing with a mobile device (col. 1, lines 5-59: the cables are in electronic communication with the male contact P of the connector that may interface with a computer, which is a mobile device) 
A slidable protective sleeve (3) attached to the cable, wherein the protective sleeve (3) has a retracted position and an extended position, wherein the protective sleeve encompasses the connector (P) in the extended position, and wherein the connector (P) is exposed when the protective sleeve is in its retracted position; and (Tan et al. Figs. 2A-2B, col. 3 line 27- col. 4, line 63: the floating shield 3 is connected to the electronic cable and is slidable between a retracted position, shown in Fig. 2B, and an extended position, shown in Fig. 2A; in the extended position shown in Fig. 2A, the protective sleeve 3 (“floating shield”) encompasses the connector P)
A single spring (35), affixed to protective sleeve’s (P) bottom, for biasing the protective sleeve to an extended position (Figs. 2A-2B, col. 3 line 27- col. 4, line 63: either of helical springs 35 could be the single spring; the “shield 3 is biased by the springs to its outermost position”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su et al. (US 2006/0141865 A1) discloses a retractable shield which is manually slidable
Kien (US 2020/0373701 A1) discloses a retractable protective shield with a single spring
Barajas et al. (US 6,167,291 A) discloses a retractable shield for electronic connectors which has a single spring
Yang et al. (US 2005/0083011 A1) discloses a charging apparatus for a mobile device which employs a multitude of springs
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847